Citation Nr: 1233728	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-34 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for a left foot disability, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for a right foot disability, currently rated as 20 percent disabling.  

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to August 1967.  He was awarded a Combat Infantryman's Badge.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of November 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to increased ratings for left and right foot and knee disabilities and for 
PTSD. 

The Veteran testified in support of these claims during a hearing held before the undersigned in September 2010.  A hearing transcript is associated with the record.  

In December 2010, the Board remanded these claims for additional development.  

The Veteran submitted additional statements following the most recent adjudication by the agency of original jurisdiction (AOJ).  He also submitted a waiver of review by the AOJ for these statements.  The Board may consider these items of evidence in the first instance.  38 C.F.R. § 20.1304.

In April 2012, the Veteran wrote that he wanted another hearing before a person who had served in the infantry in Vietnam.  The Board sent him and his representative a letter asking him to clarify whether he wanted another hearing. In May 2012, the Veteran's representative clarified that the Veteran did not want another hearing.  

The RO adjudicated a claim for TDIU in its March 2009 decision.  The Veteran did not appeal.  However, the record indicates that the Veteran continues to be unemployed.  The Board must consider the issue of TDIU as part of the claims for increased ratings, and it is included as part of the current appeal.  Rice v. Shineki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

A review of the Virtual VA paperless claims processing system shows that VA treatment records from January 2011 through July 2012, have been obtained.  The VA treatment records through December 2011 were considered by the AOJ in its most recent supplemental statement of the case in April.  In August 2012, the Veteran's representative waived consideration by the agency of original jurisdiction of the additional records.

The issues of increased ratings for bilateral knee and bilateral foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  The Veteran's PTSD has not approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships.  

3.  The Veteran meets the percentage requirements for the grant of TDIU and has service connected disabilities that prevent him from engaging in gainful employment for which he would otherwise be qualified. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.400(o), 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.  

In a letter issued in May 2007, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for an increased rating.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of reported treatment, including service treatment records, private medical records, and VA treatment records.  Additionally, the Veteran was provided an adequate PTSD examination in February 2011 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has asserted on a number of occasions that he has had increased PTSD symptoms.  He has been afforded new VA examinations after these reports.  His most recent compensation and pension examination was in February 2011.  Neither he nor his representative have reported an increase in symptoms since the examination.  VA clinical records, including those as recent as June 2012, do not reflect any findings or suggestions that his symptoms have changed, and his GAF score has not declined.  In sum, the current record does not contain evidence of increased symptomatology since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The receipt of updated VA treatment records and the February 2011 VA PTSD examination report reflects development in substantial compliance with the December 2010 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board's remand was also for efforts to obtain record of treatment reported by a private physician.  That physician refused to provide the records without payment of a fee.  The reported treatment; however, did not pertain to a psychiatric disability and would not be relevant to the current claim.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the September 2010 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received for his service connected PTSD and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  In December 2010, the Board remanded the claim to further assist the Veteran by obtaining outstanding medical records and furnishing an updated VA examination.  The duties imposed by Bryant were thereby met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased disability ratings

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that: 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms listed in the criteria for a 50 percent evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, at 442.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Id.

In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2011). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

Factual Background

The Veteran was afforded a VA PTSD examination in June 2006.  He reported treating PTSD symptoms with medication, but did not participate in psychotherapy.  He changed his medications in February due to increased symptoms, including anhedonia, lethargy, feelings of guilt, poor concentration, and poor sleep.  He denied any psychosis or suicidal thoughts.  The Veteran denied participation or interest in recreational or social activities.  The examiner commented that the Veteran was vague in his description of symptoms.  

Mental status examination showed that the Veteran presented an appropriate appearance.  The examiner observed a constricted and anxious affect.  The Veteran demonstrated some memory impairment, but did not show any psychosis or suicidal or homicidal ideation.  

The examiner diagnosed PTSD and assigned a GAF of 55.  He commented that the PTSD symptoms were not affecting the Veteran's daily life.  He believed the Veteran had anxiety from a recent lawsuit.  He opined that the Veteran's PTSD symptoms were productive of transient or mild decreases in work efficiency or ability.  

VA primary care treatment records from November 2006 and January 2007 showed that the Veteran continued to have occasional depressive symptoms.  He denied any homicidal or suicidal ideations.  

In February 2007, the Veteran had a VA mental health clinic (MHC) consultation.  He complained of nightmares, lethargy, and nervousness.  He believed his symptoms had increased due to being threatened with litigation over accusations of assault.  He expressed anger over attorney fees involved in the dispute.  Mental status examination showed an appropriate appearance and good communication skills without any evidence of an overt thought disorder.  However, he exhibited a nervous demeanor with a mildly anxious mood.  No unsafe or impulsive behavior was displayed, and the Veteran denied homicidal or suicidal ideations.  The examiner diagnosed PTSD and assigned a GAF score of 56.    

In April 2007, the Veteran returned to the VA MHC.  He described his mood as "ok" and reported occasional sleep disturbances.  He denied any memory complaints or any other recent change in symptoms.  Mental status examination was similar to February 2007 with some memory impairment demonstrated.  The examiner diagnosed PTSD and raised the GAF score to 60.  She commented that the Veteran was unable to articulate his history of symptoms and had some memory impairment.  However, no gross neurological symptoms were observed.  

In his April 2007 claim, the Veteran reported that his PTSD symptoms had increased.

VA reexamined the Veteran for PTSD in June 2007.  The examiner reviewed the claims folder and interviewed the Veteran.  He reported taking anti-depressant medication, but did not participate in psychotherapy.  He did not participate in any recreational activities and limited his social contacts to his significant other, brother, and two other friends that were Veterans.  

During mental status examination, the examiner observed the Veteran to have an appropriate appearance, cooperative attitude, and normal speech.  However, she noted an anxious mood and a short attention span.  She deemed the Veteran's thought process and content to be unremarkable.  Hallucinations or delusions were not present, nor was there any homicidal or suicidal ideation.  She noted reports of sleep disturbances with sporadic awakening.  She assessed the Veteran's memory as mildly impaired and described the Veteran as being confused, rather than having any severe memory impairment.  

The examiner diagnosed PTSD and assigned a GAF of 63.  She noted that the Veteran had reported some increase in symptoms, but did not provide any reports of a severe escalation.  

VA treatment records, dated in October 2007, show that the Veteran reported improvement in depression, anxiety, and nervous symptoms with medication.  However, he continued to have sleep problems.  Mental status examination was unchanged from his prior reports.  The examiner diagnosed PTSD and depressive disorder.  He ruled out a cognitive disorder.  A GAF score of 60 was maintained.  

In November 2007, the Veteran reported that he continued to have intrusive thoughts and nightmares about Vietnam.

VA treatment records from February 2008 show that the Veteran did not present additional psychiatric complaints during a medication management visit.  The examiner continued the current psychotropic medication and encouraged the Veteran to seek individual psychotherapy.  

In July 2008, the Veteran stated that his PTSD had increased in severity.  

A VA primary care clinic note from September 2008 shows that the Veteran's PTSD was assessed as stable.  
 
VA treatment records, dated in January 2009, reflect that the Veteran continued to have mood and sleeping disorders.  Mental examination was normal with the exception of tangential thought processes.  The examiner continued the GAF assessment of 60.  VA treatment records from April and August 2009 included similar findings.  

VA treatment records from November 2009 suggest a slight increase in symptoms.  The Veteran reported having a poorer mood than on past visits.  He noted that he had become more irritable with his wife.  He had ruminations over the assault charges.  He denied suicidal or homicidal ideation and psychotic thoughts.  The examiner lowered his GAF to 55.  

In November 2009, the Veteran was reexamined by VA for PTSD.  He reported that PTSD symptoms had increased, but could not provide further details.  He continued to ruminate over the assault charge filed against him several years ago.  He became tearful in his recollection of the incident.  He also described having marital difficulties and anhedonia.  

He had been divorced twice but was married to his current spouse for one and a half years.  He also spent time with a brother who lived with them.  He mentioned a few friends, but reported spending less time with them.  He remained in an honor guard but was less active than previously.  He did not do as much as previously because he "didn't feel like it" and had physical limitations.

Mental status examination showed the Veteran to present an appropriate appearance and demonstrate good communication capabilities.  However, the examiner observed some periods of lability and a depressed mood.  The Veteran had difficulty concentrating and sleep disturbances.  No overt psychotic symptoms were found.  However, the Veteran expressed passive violent ideation towards the individual who charged him with assault.  The examiner assessed the Veteran's impulse control as fair.  She also commented that the Veteran had a mild memory disorder.  

The examiner diagnosed PTSD and assigned a GAF of 62.  She explained that the Veteran reported his increased symptoms only in the context of the prior altercation and there were no reports of additional symptoms.  She also believed that PTSD did not affect the Veteran's employment capabilities.  She noted that he had retired in 1997 due to medical problems.  Overall, she did not believe the Veteran's PTSD symptoms had changed since the last VA examination.  

In December 2009, the Veteran reported that he had been attacked while assisting at a military funeral several years ago.  The judge involved in the matter advised him to stay away from the plaintiff.  He was very upset over the incident.  Currently he had nightmares, marital difficulties related to his increased irritability, stomach problems, and socially isolative behavior.  

VA treatment records, dated in February 2010, reflected that the Veteran had mood, sleep, and anxiety problems.  He expressed frustration over applying for increased VA benefits.  He continued to refuse psychotherapy.  Overall, he believed his symptoms were about the same.  Mental status examination did not reveal any new symptoms.  The examiner diagnosed PTSD and depression.  She assigned a GAF score of 55.  She continued his medication and advised him to consider psychotherapy.  She noted his memory problems may need to be readdressed in the future.  VA treatment records from June and September 2010 reflected similar findings.  

In August 2010, the Veteran's wife reported that she was concerned over his sleep disturbances.  He would often wake her when he started yelling and moving in his dreams.  He informed her that he often had dreams about Vietnam.  

At the hearing in September 2010, the Veteran stated that he avoided crowds or social activities.  Although he had been recommended for psychotherapy, he had no interested in sharing his thoughts or experiences about Vietnam with anyone.  He continued to have noticeable difficulties over the assault charge.  It prevented him from participating in honor guard activities.  He currently had nightmares and believed his sleep difficulties were increasing.  

VA reexamined the Veteran in February 2011 for PTSD.  He reported that he continued to have sleep disturbances, anhedonia, irritability, and depressed mood.  The examiner commented that he could not cite specific examples of increased psychiatric symptoms.  He continued to ruminate over the prior assault accusations.  There had been no change in his marital and family relationships.  He reported a loss of interest in activities.  The examiner stated that his current reports did not reflect any increase from his baseline symptoms.  

Mental status examination showed the Veteran to be appropriately dressed and have good communication abilities.  He displayed an anxious mood and short attention span.  He did not report any panic attacks.  He denied any psychosis type thoughts and any homicidal or suicidal ideations.  The examiner assessed him as having good impulse control.  She believed that he had mild memory impairment. 

The examiner diagnosed PTSD and a depressive disorder.  She assigned a GAF of 60 and commented that there had not been any substantive change in the Veteran's PTSD symptomatology.  She opined that there was not total occupational impairment, nor reduced reliability and productivity due to PTSD symptoms.  She opined that the current PTSD symptoms were productive of occasional decreases in work efficiency and intermittent inability to perform occupational tasks.    
 
VA treatment records from May 2011 show that the Veteran's PTSD symptoms were stable.  However, notes from October 2011 suggest an increase in his depression.  The examiner recommended an augmentation to his medication.  Mental status examination did not reveal new symptoms, and the examiner maintained a GAF of 60.  

VA treatment records, dated in January 2012, show that the Veteran had slight improvement in his sleep with his new medication.  He described having down moods, but acknowledged having occasional good days.  He denied any suicidal ideation, and the examiner determined his suicide risk to be low.  Mental status examination did not show any additional symptoms.  The examiner diagnosed PTSD and depressive disorder and assigned a GAF of 60.  

In May 2012, the Veteran's representative asserted that the February 2011 VA PTSD examination report is suggestive of PTSD symptoms approximating at least a 50 percent disability rating.  She noted that a VA examiner's report characterized the Veteran as being anxious and despotic.  She also cited his reports of a depressed mood and dreams about the war.  

In a separate May 2012 statement, the Veteran explained that the medications masked his PTSD symptoms and he would have increased difficulties without them.  He relied on his wife to maintain his appearance.  He stated that "I don't think I will do harm to myself, but I really don't know, I dreamt about it awhile back but I thought it was not important."  He also reported that there were one or two persons he would like "to get even with."  His wife reported that she typed the letter for the Veteran.  She added that he had sleep disturbances.  

VA treatment records from May 2012 reflected that the Veteran continued to be assessed as having a GAF of 60.  He was upset over his recent denial for an increased PTSD rating.  In support of his claim, his treating psychiatric summarized his endorsement of the following symptoms: nightmares twice a week, hypervigilant behavior, insomnia, anhedonia, flashbacks once a week, emotional numbness, and irritability.  

In June 2012, the Veteran's treating physician drafted a letter in support of his claim.  He reported that the Veteran was under a lot of current psychosocial and emotional distress.  He described the Veteran as having continued sleep problems and a "really bad" mood.  


Analysis
 
In his claim and throughout the pendency of the appeal, the Veteran asserts that he has had an increase in PTSD symptoms.  See VA treatment records from February 2007; Veteran statements from April 2007 and July 2008.  VA examiners considered his reports, but commented that he had been vague in identifying the increased symptomatology or any additional symptoms.  They concluded that his PTSD symptoms had not increased.  See VA examination reports dated in June 2007, November 2009, and February 2011.  

The Veteran's PTSD is currently rated as 30 percent disabling.  Throughout the record, the Veteran has described mood disorders, memory impairments, irritability, social isolation, and sleep disturbances.  Examiners have provided GAFs ranging from 55 to 63 with the most recent being 60.  See May 2012 VA treatment records.  These scores are suggestive of moderate or better PTSD symptoms.  The Veteran has greatly limited his social activities.  At times, he reported his increased irritability produced marital discord.  See November and December 2009 VA treatment records; May 2012 wife statement.  Recent VA treatment records suggest that the current medications provided partial relief from symptoms of sleep disturbances and mood disorders.  See VA treatment records, dated in January 2012.  

The record does not include any clinical assessment of an increase in PTSD symptoms.  See VA examination reports dated in June 2007, November 2009, and February 2011.  As noted, GAFs provided by clinicians are limited to assessments of moderate or better PTSD symptoms.  Although PTSD treatment providers summarized his symptoms in May and June 2012 reports, they did not include reports of new symptoms such as speech impairment, panic attacks, difficulty understanding complex commands, or significant memory impairment, which are some of the symptoms approximating the 50 percent rating criteria.  38 C.F.R. § 4.130, DC 9411.  In the representative's argument for a 50 percent rating, she does not cite any specific increased symptoms or new symptoms.  See May 2012 letter.  For these reasons, the Board finds a rating in excess of 30 percent is not warranted.   38 C.F.R. § 4.130, DC 9411.  

The Board notes that in November 2009 the Veteran alluded to passive violent ideations towards the person alleging he committed assault.  In his most recent May 2012 statement, he alluded to passive self-harm and violent ideations.  He also contended that he would have trouble changing his clothes without his wife's help.  However, he denied any homicidal or suicidal ideations on numerous occasions.  VA examination reports from June 2006, June 2007, and February 2011; November 2009, and January and May 2012 VA treatment records.  Notably, VA treatment records from January 2012 characterized his suicide risk as low, and he denied any suicidal intent.  Similar findings were made in May 2012.  These isolated reports, when viewed with the large amount of additional evidence showing long-term stability in PTSD symptomatology, do not warrant a rating in excess of 30 percent.  38 C.F.R. § 4.130, DC 9411. 

While the symptoms listed in the criteria for a 50 percent rating are only examples; as noted in Mauerhan it would be difficult to distinguish between the 30 and 50 percent ratings if those factors were not considered.  When considered from this perspective, the record shows that the Veteran has been found to have only one of the multiple symptoms listed as examples of a 50 percent disability-a constricted affect.  Given this fact, the GAFs, the stability in symptomatology, and the level of functioning, the evidence weighs against a finding that the disability warrants more than a 30 percent rating.

The Veteran's representative has argued that findings on the most recent examination support a 50 percent rating.  She has pointed to the findings that the Veteran was depressed and "despotic," exhibited depressive symptoms and continued to dream about the war.  Depressed mood is; however, specifically listed as an example of a symptom for a 30 percent rating.  Being "despotic" or having dreams or nightmares is not among the examples of symptoms for the 50 percent; nor do those examples include depression.  Whether or where the symptoms are listed is, of course, not dispositive; but there is also nothing in the rating criteria that would dictate that depression, being despotic, or having dreams lead to a 50 percent rating.

The Board finds that the overall disability picture over the entire course of the period on appeal most closely approximates the criteria for a 30 percent disability rating.  Consideration has been given to additional staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  See Francisco; Hart.  However, there appears to be no identifiable period of time since the date of claim during which the PTSD warranted a disability rating higher than 30 percent. 

In summary, the Board finds that a rating in excess of 30 percent for service connected PTSD is not warranted.  38 C.F.R. § 4.130, DC 9411.  The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for PTSD than the 30 percent disability rating presently awarded.

Extra-schedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Veteran's PTSD is manifested by social and industrial impairment as discussed above.  The rating schedule contemplates such manifestations.  Because the Veteran's symptomatology is fully contemplated by the rating criteria, consideration of the second step under Thun is not warranted.  Accordingly, the claim will not be referred for extra-schedular consideration.

TDIU

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16.  

The records shows that the Veteran has not worked full time since 1998 due occupational impairments caused by service connected back and foot disabilities.  In November 2008, he filed a TDIU claim and did not appeal the denial.  However, as explained in the introduction, TDIU is part of an increased rating claim and for current consideration.  Rice.  In adjudicating a TDIU claim, the central inquiry is, "whether the Veteran's service--connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The regulations provide that if there is only one such disability, it must be rated at 60 percent disabling or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent disabling or more, and sufficient additional disability must bring the combined rating to 70 percent disabling or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran is currently service connected for the following disabilities: PTSD rated as 30 percent disabling; separate right and left foot disabilities and diabetes mellitus, Type II, all rated as 20 percent disabling; tinea pedis rated as 10 percent disabling; and low back, right and left knee disabilities each rated as 10 percent disabling.  His current combined rating is 80 percent.  The orthopedic disabilities are of a common system; in addition his PTSD and diabetes were incurred in action.  For purposes of 38 C.F.R. § 4.16(a) they would be considered a single disability.  He thus meets the percentage requirements in 38 C.F.R. § 4.16(a). 

In his November 2008 TDIU claim, the Veteran reported that he had not worked full time during the past ten years and that he did not have educational accomplishments beyond high school. 

The Veteran was afforded a TDIU examination in November 2008.  The examiner concluded that the Veteran's service connected joint disabilities would preclude many types of physical activity and limit him to sedentary employment.  The record does not demonstrate that he has skills or education that would qualify him for gainful sedentary employment.  His employment has consisted of self employment in "building supply."  In addition the examiner did not consider the Veteran's psychiatric problems in her determination.  As noted above, the record shows that PTSD would cause occasional inability to perform occupational tasks.  

The impairment from PTSD when considered in conjunction with the multiple other service connected disabilities appears to preclude gainful employment.  

Overall, the evidence reflects that the Veteran has been unable to maintain employment due to his multiple service connected disabilities.  The criteria for TDIU are met.  38 C.F.R. § 4.16(a).  


ORDER

An increased rating for PTSD is denied. 

Entitlement to a TDIU is granted.


REMAND

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In December 2010, the Board remanded the issues of increased ratings for left and right knee disabilities for an updated VA examination.  The examiner was requested to report on any additional range of motion lost due to pain.  The January 2011 VA knee examination report shows that the examiner observed painful motion, but did not provide any comment as to whether it resulted in functional loss of motion.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment. 

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found examination findings to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner also did not explicitly report the point in the ranges of knee motion, if any, when pain caused functional impairment, or whether there was any additional range of motion loss due to any weakened movement, excess fatigability, incoordination, or flare-ups.  Another VA knee examination is necessary as described below to assess the functional impairment of the knee disabilities.

In addition, the Veteran provided subjective complaints of instability and subluxation at the January 2011 VA examination.  He is competent to describe symptoms of instability and subluxation in his knees.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The examiner must consider the Veteran's reports of knee instability and subluxation and state whether there is any clinical evidence to support such reports.  

For the right and left foot disabilities, the Board remanded these claims in December 2010 for an updated VA examination report.  The examiner was requested to perform any indicated studies and provide an opinion as to the overall severity of disability for each foot.  The January 2011 VA foot examination report does not include updated X-ray studies for either foot or an opinion as to the overall severity of disability for each foot.  Dr. C referred to degenerative findings for both feet, and the Veteran asserts that such arthritis warrants separate ratings.  Another VA podiatry examination is necessary as described below to assess the current severity of the left and right foot disabilities.  Goss; See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the AOJ requested that Dr. C. submit all current treatment records for the Veteran.  Dr. C. responded that he would not release additional records without a fee.  He submitted a May 2011 statement that was a duplicate of the previously submitted May 2010 statement, which assessed the Veteran's overall disability picture.  He did not include treatment records with either statement.  The Veteran has not been notified that updated treatment records from Dr. C. are not currently associated with the record.  See May 2011 notification letter.  The AOJ must inform the Veteran that recent treatment records from Dr. C. are not associated with the record as a fee is required for the release of his treatment records.  38 C.F.R. § 3.159(e) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that Dr. C.'s treatment records are not currently associated with the claims folder as he has requested a fee for the release of his records.  Inform the Veteran that he may obtain and submit the records himself.  

2.  After any additional records have been obtained and associated with his claims folder, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left and right knee disabilities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left and right knee motion should be reported in degrees.  The examiner must also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups. 

The examiner must express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report if there is ankylosis in either knee and, if so, the angle at which the knee is held. 

The examiner should also consider any reports of instability or subluxation in either knee.  The examiner should report whether there is clinical evidence to support subjective reports of instability or subluxation.  If the examiner determines that subluxation or instability in either knee, he or she must provide an opinion as to its severity in terms of slight, moderate, or severe.

3.  After any additional records have been obtained and associated with his claims folder, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left and right foot disabilities. 

The claims folder and Virtual VA efolder should be reviewed by the examiner. 

For each foot, the examiner should describe all aspects of impairment in each foot found upon clinical examination.  The examiner must conduct X-rays studies for each foot to determine the presence of any degenerative changes.  

For each foot, the examiner should provide an assessment as to whether the overall impairment is mild, moderate, moderately severe, or severe; and should provide reasons for this assessment.

The examiner should also provide opinions as to whether there is actual loss of use of either foot, or whether the disability is so severe that the Veteran would be equally well served by amputation with a prosthetic in place.

4.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand. 

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


